OPINION
BROOKSHIRE, Justice.
Appellant entered a guilty plea to an indictment charging that he delivered, by actual transfer, more than V-ith ounce of marihuana but less than 4 ounces. The delivery date of the transfer was alleged to be July 18, 1984. There was one enhancement paragraph. The cause number in the trial court was 45278. The sentence was 5 years confinement.
Appellant argues for a reversal on one, and only one, ground of error. The relief Appellant asks for is that the judgment and sentence be set aside and the indictment quashed and dismissed. The ground of error reads:
“The Trial Court erred in overruling the Motion to Quash the indictments because of the disqualification of a grand juror returning the indictments.”
This case is a close companion case to another case of Appellant’s styled “William Henry Howard, Jr., Appellant vs. The State of Texas, Appellee, No. 09—85-138 CR, the opinion of which was filed February 12, 1986. The writer deems that the opinion in 704 S.W.2d 575 (Tex.App.1986) accompanied by two separate concurrences, amply disposes of Appellant’s sole ground of error.
The writer thinks it is appropriate to stress that, if the grand juror’s qualifications are not determined as of the time he is impaneled and takes the qualifying oath, then it is apparent that it will be necessary for a complete qualification procedure to be conducted by a district judge each and every time the grand jury returns one or more true bills of indictment. This would be an onerous task on many busy district judges. It would be an additional burden on the criminal justice system.
The judgment and sentence of the trial court are affirmed in this separate appeal.
AFFIRMED.